Per Curiam.
The undisputed evidence to the effect that, after the perpetration of the first alleged assault, respondent Rosa Dietrich, a married woman of mature years, failed to make disclosure of the incident to her husband or to any one else for over two months, and that, despite the outrage, she thereafter willingly retained her position in appellant’s employ, renders her story as to the occurrences with appellant inherently improbable and opposed to common knowledge and experience. We think that the verdict was contrary to the weight of the credible evidence, and for that reason should be set aside and a new trial ordered, with costs to the appellant to abide the event.
Present — Mabtin, P. J., Glennon, Untebmyeb, Cohn and Callahan, JJ.; Untebmyeb and Callahan, JJ., dissent and vote to affirm.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.